DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
       Applicant's arguments “Remarks - 02/28/2022  - Applicant Arguments/Remarks Made in an Amendment” have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art. 

New Restrictions/ Restriction by original presentation

Newly submitted claims 9 and 14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: “ wherein the first trench has a first opening in the upper surface of the drift layer, and a part of an edge of the first opening is aligned with an edge of a first side of the anode electrode along the depth direction of the first trench, and wherein the second trench has a second opening in the upper surface of the drift layer, and a part of an edge of the second opening is aligned with an edge of a second side of the anode electrode along a depth direction of the second trench”, as recited claim 9 and “ wherein the first trench has a first opening in the upper surface of the drift layer, and a part of an edge of the first opening is aligned with an edge of a first side of the anode electrode along the depth direction of the first trench, and wherein the second trench has a second opening in the upper surface of the drift layer, and a part of an edge of the second opening is aligned with an edge of a second side of the anode electrode along a depth direction of the second trench” as recited claim 14.  
 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 and 14 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al (US 2020/0066921 A1; hereafter SASAKI) in view of   Hirler et al (US 2016/0260809 A1; hereafter Hirler).

Regarding claim 1, SASAKI discloses a Schottky barrier diode comprising:
a semiconductor substrate made of gallium oxide ( element 10, as substrate, Para [ 0033]); a drift layer made of gallium oxide ( semiconductor layer  11, Para [ 0035]) and provided on the semiconductor substrate (10); an anode electrode (anode electrode 13, Para [ 0037]) that is in Schottky contact ( Para [ 0053]) with the drift layer (11); and a cathode electrode ( cathode electrode 14, Para [ 0054])  that is in ohmic contact ( Para [ 0054])  with the semiconductor substrate (10), wherein the drift layer ( 11) has a plurality of trenches ( trenches 12, Para [ 0057]) formed in a position overlapping the anode electrode  (anode electrode 13, Para [ 0037]) in a plan view ( Fig 2), and wherein,  and wherein the trench ( trenches 12, Para [ 0057]) positioned at the first end has a curved bottom surface ( Fig 3, trenches 12).
But, SASAKI does not disclose explicitly a trench positioned at a first end among the plurality of trenches has a selectively increased width.
In a similar field of endeavor, Hirler discloses a trench positioned at a first end among the plurality of trenches has a selectively increased width (Fig 2A, trench [ 160] and increased trench width [180]).

Since SASAKI and Hirler are both from the similar field of endavor, and discloses plurality of trenches in the drift region, the purpose disclosed by Hirler would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of Hirler teaching “a trench positioned at a first end among the plurality of trenches has a selectively increased width (Fig 2A, trench [ 160] and increased trench width [180])” for further advantage such as leakage current flowed between trench structure and drift layer is suppressed.

Regarding claim 8, SASAKI discloses a Schottky barrier diode comprising: 
a semiconductor substrate (element 10, as substrate, Para [ 0033]) having upper and bottom surfaces (element 10, as substrate, Para [ 0033]); a drift layer (semiconductor layer  11, Para [ 0035]) having upper and bottom surfaces , the drift layer (semiconductor layer  11, Para [ 0035]) being disposed on the semiconductor substrate (element 10, as substrate, Para [ 0033]) such that the bottom surface of the drift layer (11) is in contact with the upper surface of the semiconductor substrate (10), the drift layer having a plurality of trenches ( trenches 12, Para [ 0057]) that open in the upper surface of the drift layer (11); an anode electrode (anode electrode 13, Para [ 0037]) that is in Schottky contact ( Para [ 0053]) with the upper surface of the drift layer (11) ; and a cathode electrode (cathode electrode 14, Para [ 0054])  that is in ohmic contact ( Para [ 0054]) with the bottom surface of the semiconductor substrate (10),3Application No. 16/758,790Docket No.: 074128-0242 Reply to Office Action of March 25, 2021 wherein each of the semiconductor substrate (10)  and the drift layer (11) comprises gallium oxide ( Para [ 0033-0035]), wherein the plurality of trenches (12) include a first trench, a second trench, and third trenches arranged between the first trench and the second trench ( Fig 3,  trenches 12, Para [ 0057]), the plurality of trenches ( trenches 12, Para [ 0057]) being aligned in line with one direction perpendicular to a depth direction of each trench ( Fig 3, trenches) , wherein the upper surface of the drift layer (11) has (1) a first surface extending between the first trench and the second trench (12), and (2) a second surface different from the first surface (11), wherein the anode electrode (13) is in Schottky contact ( Para [ 0053]) with the first surface without covering the second surface ( lower surface 11).  
But, SASAKI does not disclose explicitly wherein each of the first and second trenches is greater in width than each of the third trenches.
In a similar field of endeavor, Hirler discloses wherein each of the first and second trenches is greater in width than each of the third trenches (Fig 2A, trench [ 160] and increased trench width [180]).
.

Since SASAKI and Hirler are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by Hirler would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of Hirler teaching” wherein each of the first and second trenches is greater in width than each of the third trenches (Fig 2A, trench [ 160] and increased trench width [180])” for further advantage such as leakage current flowed between trench structure and drift layer is suppressed.
Regarding claim 13, SASAKI discloses a Schottky barrier diode comprising:
 a semiconductor substrate (element 10, as substrate, Para [ 0033]) having upper and bottom surfaces; a drift layer (semiconductor layer  11, Para [ 0035]) having upper and bottom surfaces (semiconductor layer  11, Para [ 0035]), the drift layer (11) being disposed on the semiconductor substrate (10) such that the bottom surface of the drift layer is in contact with the upper surface of the semiconductor substrate (element 10, as substrate, Para [ 0033]), the drift layer (11) having a plurality of trenches ( trenches 12)  that open in the upper surface of the drift layer ( 11); an anode electrode (anode electrode 13, Para [ 0037]) that is in Schottky contact ( Para [ 0053]) with the upper surface of the drift layer (11); a cathode electrode ( cathode electrode 14, Para [ 0054]) that is in ohmic contact ( Para [ 0054])  with the bottom surface of the semiconductor substrate (10); and an insulating layer  ( dielectric film 18, Para [0056]) covering the upper surface of the drift layer (18), wherein each of the semiconductor substrate  (10) and the drift layer (11) comprises gallium oxide ( Para [ 0033-0035]), wherein the plurality of trenches ( 12) include a first trench, a second trench, and third trenches ( Fig 3, trenches 12) arranged between the first and second trenches ( Fig 3, trenches 12), the plurality of trenches ( Fig 3, trenches 12) being aligned in line with one direction perpendicular to a depth direction of each trench ( Fig 3, trenches 12), wherein the upper surface of the drift layer ( 11) has (1) a first surface extending between the first trench ( Fig 3) and the second trench, and (2) a second surface different from the first surface ( lower surface 11), wherein the anode electrode ( 13) is in Schottky contact ( Para [ 0053]) with the first surface, and wherein the insulating layer (18) covers the second surface without overlapping with the first and second trenches ( Fig 3).  
But, SASAKI does not disclose explicitly 4Application No. 16/758,790Docket No.: 074128-0242 Reply to Office Action of March 25, 2021wherein each of the first and second trenches is greater in width than each of the third trenches.  

In a similar field of endeavor, Hirler discloses wherein each of the first and second trenches is greater in width than each of the third trenches Fig 2A, trench [ 160] and increased trench width [180]).

Since SASAKI and   Hirler are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by Hirler would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of Hirler teaching “wherein each of the first and second trenches is greater in width than each of the third trenches Fig 2A, trench [ 160] and increased trench width [180])” for further advantage such as leakage current flowed between trench structure and drift layer is suppressed.


ALTERNATE REJECTION:


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-11,13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al (US 2020/0066921 A1; hereafter SASAKI) in view of   INOUE et al (US 2017/0040423 A1; hereafter INOUE).

Regarding claim 1, SASAKI discloses a Schottky barrier diode ( Fig 3) comprising:
a semiconductor substrate made of gallium oxide ( element 10, as substrate, Para [ 0033]); a drift layer made of gallium oxide ( semiconductor layer  11, Para [ 0035]) and provided on the semiconductor substrate (10); an anode electrode (anode electrode 13, Para [ 0037]) that is in Schottky contact ( Para [ 0053]) with the drift layer (11); and a cathode electrode ( cathode electrode 14, Para [ 0054])  that is in ohmic contact ( Para [ 0054])  with the semiconductor substrate (10), wherein the drift layer ( 11) has a plurality of trenches ( trenches 12, Para [ 0057]) formed in a position overlapping the anode electrode  (anode electrode 13, Para [ 0037]) in a plan view ( Fig 2), and wherein,  and wherein the trench ( trenches 12, Para [ 0057]) positioned at the first end has a curved bottom surface ( Fig 3, trenches 12).
But, SASAKI does not disclose explicitly a trench positioned at a first end among the plurality of trenches has a selectively increased width.
In a similar field of endeavor, INOUE discloses a trench positioned at a first end among the plurality of trenches has a selectively increased width (Fig 16, trench [ 122] and increased trench width [146/147], Para [0120, 0131]).

Since SASAKI and INOUE are both from the similar field of endavor, and discloses plurality of trenches in the drift region, the purpose disclosed by INOUE would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of INOUE teaching “a trench positioned at a first end among the plurality of trenches has a selectively increased width (Fig 16, increased width trenches  [ 122 and increased trench width [146/147], Para [0120, 0131])” for further advantage such as leakage current flowed between trench structure and drift layer is suppressed.

Regarding claim 2, SASAKI and INOUE discloses the Schottky barrier diode as claimed in claim 1, SASAKI further discloses wherein an inner walls of the plurality of trenches is covered with an insulating film (insulating film 15, Para [0057]).
  
Regarding claim 3, SASAKI and INOUE discloses the Schottky barrier diode as claimed in claim 1, SASAKI further discloses further comprising an insulating layer (dielectric film 18, Para [0056]) formed on the drift layer (11), wherein the anode electrode (13) is formed on the insulating layer (18) and is in Schottky contact (Para [0053]) with the drift layer (11) through an opening formed in the insulating layer (18).

Regarding claim 4, SASAKI and INOUE discloses the Schottky barrier diode as claimed in claim 2, SASAKI further discloses further comprising an insulating layer (dielectric film 18, Para [0056]) formed on the drift layer (11), wherein the anode electrode (13) is formed on the insulating layer (18) and is in Schottky contact (Para [0053]) with the drift layer (11) through an opening formed in the insulating layer (18).  

Regarding claim 5, SASAKI and INOUE discloses the Schottky barrier diode as claimed in claim 1, SASAKI further discloses wherein the curved bottom surface of the trench (12) positioned at the first end has a first radius of curvature (Fig 3), wherein the plurality of the trenches (12) other than the trench positioned at the first end each have a curved bottom surface having a second radius of curvature (Fig 3, trenches 12).  
But, SASAKI does not disclose explicitly wherein the first radius of curvature is greater than the second radius of curvature.
In a similar field of endeavor, INOUE discloses wherein the first radius of curvature is greater than the second radius of curvature (Fig 16, trench [ 122] and increased trench width [146/147], Para [0120, 0131]).

Since SASAKI and INOUE are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by INOUE would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of INOUE teaching “wherein the first radius of curvature is greater than the second radius of curvature (Fig 16, trench [ 122] and increased trench width [146/147], Para [0120, 0131])” for further advantage such as leakage current flowed between trench structure and drift layer is suppressed.

Regarding claim 6,  SASAKI and INOUE discloses the Schottky barrier diode as claimed in claim 1, SASAKI further discloses wherein the drift layer (11) has a surface including: a first surface in which the plurality of trenches (12)  are formed and which is covered with the anode electrode (13), and a second surface which is not covered with the anode electrode (13), wherein the plurality of trenches are aligned in line with one direction perpendicular to a depth direction of each trench (12), and wherein the first surface extends in the one direction from the trench positioned at the first end to another trench positioned at a second end portion opposite the first end ( Fig 3).  

Regarding claim 7, SASAKI and INOUE discloses the Schottky barrier diode as claimed in claim 3, SASAKI further discloses wherein the insulating layer (18) does not overlap with any one of the plurality of trenches (middle trench 12).  

Regarding claim 8, SASAKI discloses a Schottky barrier diode ( Fig 3) comprising: 
a semiconductor substrate (element 10, as substrate, Para [ 0033]) having upper and bottom surfaces (element 10, as substrate, Para [ 0033]); a drift layer (semiconductor layer  11, Para [ 0035]) having upper and bottom surfaces , the drift layer (semiconductor layer  11, Para [ 0035]) being disposed on the semiconductor substrate (element 10, as substrate, Para [ 0033]) such that the bottom surface of the drift layer (11) is in contact with the upper surface of the semiconductor substrate (10), the drift layer having a plurality of trenches ( trenches 12, Para [ 0057]) that open in the upper surface of the drift layer (11); an anode electrode (anode electrode 13, Para [ 0037]) that is in Schottky contact ( Para [ 0053]) with the upper surface of the drift layer (11) ; and a cathode electrode (cathode electrode 14, Para [ 0054])  that is in ohmic contact ( Para [ 0054]) with the bottom surface of the semiconductor substrate (10),3Application No. 16/758,790Docket No.: 074128-0242 Reply to Office Action of March 25, 2021 wherein each of the semiconductor substrate (10)  and the drift layer (11) comprises gallium oxide ( Para [ 0033-0035]), wherein the plurality of trenches (12) include a first trench, a second trench, and third trenches arranged between the first trench and the second trench ( Fig 3,  trenches 12, Para [ 0057]), the plurality of trenches ( trenches 12, Para [ 0057]) being aligned in line with one direction perpendicular to a depth direction of each trench ( Fig 3, trenches) , wherein the upper surface of the drift layer (11) has (1) a first surface extending between the first trench and the second trench (12), and (2) a second surface different from the first surface (11), wherein the anode electrode (13) is in Schottky contact ( Para [ 0053]) with the first surface without covering the second surface ( lower surface 11).  
But, SASAKI does not disclose explicitly wherein each of the first and second trenches is greater in width than each of the third trenches.
In a similar field of endeavor, INOUE discloses wherein each of the first and second trenches is greater in width than each of the third trenches (Fig 16, trench [ 122] and increased trench width [146/147], Para [0120, 0131]).

Since SASAKI and INOUE are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by INOUE would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of INOUE teaching wherein each of the first and second trenches is greater in width than each of the third trenches (Fig 16, trench [ 122] and increased trench width [146/147], Para [0120, 0131])” for further advantage such as leakage current flowed between trench structure and drift layer is suppressed.

Regarding claim 10, SASAKI and INOUE discloses the Schottky barrier diode as claimed in claim 8, SASAKI further discloses wherein each of the first trench, the second trench, and the third trenches has a curved bottom surface (Fig 3, trenches 12).  

Regarding claim 11, SASAKI and INOUE discloses the Schottky barrier diode as claimed in claim 8, SASAKI further discloses wherein the first trench has a first curved bottom surface having a first radius of curvature (Fig 3, left trench 12), wherein the second trench has a second curved bottom surface having a second radius of curvature ( Fig 3,  middle trench 12), wherein the third trenches each have a third curved bottom surface having a third radius of curvature ( Fig 3, right trench 12).
But, SASAKI does not disclose explicitly 4Application No. 16/758,790Docket No.: 074128-0242Reply to Office Action of March 25, 2021 wherein the first radius of curvature and the second radius of curvature are greater than the third radius of curvature.  

In a similar field of endeavor, INOUE discloses wherein the first radius of curvature and the second radius of curvature are greater than the third radius of curvature (Fig 16, trench [ 122] and increased trench width [146/147], Para [0120, 0131]).

Since SASAKI and INOUE are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by INOUE would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of INOUE teaching “wherein the first radius of curvature and the second radius of curvature are greater than the third radius of curvature (Fig 16, trench [ 122] and increased trench width [146/147], Para [0120, 0131])” for further advantage such as leakage current flowed between trench structure and drift layer is suppressed.

Regarding claim 13, SASAKI discloses a Schottky barrier diode comprising:
 a semiconductor substrate (element 10, as substrate, Para [ 0033]) having upper and bottom surfaces; a drift layer (semiconductor layer  11, Para [ 0035]) having upper and bottom surfaces (semiconductor layer  11, Para [ 0035]), the drift layer (11) being disposed on the semiconductor substrate (10) such that the bottom surface of the drift layer is in contact with the upper surface of the semiconductor substrate (element 10, as substrate, Para [ 0033]), the drift layer (11) having a plurality of trenches ( trenches 12)  that open in the upper surface of the drift layer ( 11); an anode electrode (anode electrode 13, Para [ 0037]) that is in Schottky contact ( Para [ 0053]) with the upper surface of the drift layer (11); a cathode electrode ( cathode electrode 14, Para [ 0054]) that is in ohmic contact ( Para [ 0054])  with the bottom surface of the semiconductor substrate (10); and an insulating layer  ( dielectric film 18, Para [0056]) covering the upper surface of the drift layer (18), wherein each of the semiconductor substrate  (10) and the drift layer (11) comprises gallium oxide ( Para [ 0033-0035]), wherein the plurality of trenches ( 12) include a first trench, a second trench, and third trenches ( Fig 3, trenches 12) arranged between the first and second trenches ( Fig 3, trenches 12), the plurality of trenches ( Fig 3, trenches 12) being aligned in line with one direction perpendicular to a depth direction of each trench ( Fig 3, trenches 12), wherein the upper surface of the drift layer ( 11) has (1) a first surface extending between the first trench ( Fig 3) and the second trench, and (2) a second surface different from the first surface ( lower surface 11), wherein the anode electrode ( 13) is in Schottky contact ( Para [ 0053]) with the first surface, and wherein the insulating layer (18) covers the second surface without overlapping with the first and second trenches ( Fig 3).  
But, SASAKI does not disclose explicitly 4Application No. 16/758,790Docket No.: 074128-0242 Reply to Office Action of March 25, 2021wherein each of the first and second trenches is greater in width than each of the third trenches.  

In a similar field of endeavor, INOUE discloses wherein each of the first and second trenches is greater in width than each of the third trenches (Fig 16, trench [ 122] and increased trench width [146/147], Para [0120, 0131]).

Since SASAKI and INOUE are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by INOUE would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of INOUE teaching “wherein each of the first and second trenches is greater in width than each of the third trenches (Fig 16, trench [ 122] and increased trench width [146/147], Para [0120, 0131])” for further advantage such as leakage current flowed between trench structure and drift layer is suppressed.

Regarding claim 15, SASAKI and INOUE discloses the Schottky barrier diode as claimed in claim 13, SASAKI further discloses wherein each of the first trench, the second trench, and the third trenches has a curved bottom surface (Fig 3, trenches 12).  

Regarding claim 16, SASAKI and INOUE discloses the Schottky barrier diode as claimed in claim 13, SASAKI further discloses wherein the first trench has a first curved bottom surface having a first radius of curvature (Fig 3, trenches 12), wherein the second trench has a second curved bottom surface having a second radius of curvature (Fig 3, middle trenches), wherein the third trenches each have a third curved bottom surface having a third radius of curvature (Fig 3, right trenches 12).
But, SASAKI does not disclose explicitly 4Application No. 16/758,790Docket No.: 074128-0242wherein the first radius of curvature and the second radius of curvature are greater than the third radius of curvature.  
In a similar field of endeavor, INOUE discloses wherein the first radius of curvature and the second radius of curvature are greater than the third radius of curvature (Fig 16, trench [ 122] and increased trench width [146/147], Para [0120, 0131]).

Since SASAKI and INOUE are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by INOUE would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of INOUE teaching “wherein the first radius of curvature and the second radius of curvature are greater than the third radius of curvature ((Fig 16, trench [ 122] and increased trench width [146/147], Para [0120, 0131])” for further advantage such as leakage current flowed between trench structure and drift layer is suppressed.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al (US 2020/0066921 A1; hereafter SASAKI) in view of   INOUE et al (US 2017/0040423 A1; hereafter INOUE) as applied claims above and further in view of YOSHIDA (US 2016/0211257 A1; hereafter YOSHIDA).

Regarding claim 12, SASAKI and INOUE discloses the Schottky barrier diode as claimed in claim 8, SASAKI further discloses wherein a part of the drift layer (11) between two adjacent ones of the third trenches is a mesa region (Fig 3).  
But, SASAKI and INOUE does not disclose explicitly 4Application No. 16/758,790Docket No.: 074128-0242Reply to Office Action of March 25, 2021wherein the mesa region has a width greater than that of each third trench.  

In a similar field of endeavor, YOSHIDA discloses wherein the mesa region has a width greater than that of each third trench (Fig 18B, mesa between trenches 103 has greater width than trench103).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI and INOUE in light of YOSHIDA teaching “wherein the mesa region has a width greater than that of each third trench (Fig 18B, mesa between trenches 103 has greater width than trench103)” for further advantage such as improves reverse voltage breakdown performance of the device.

Regarding claim 17, SASAKI and INOUE discloses the Schottky barrier diode as claimed in claim 13, SASAKI further discloses wherein a part of the drift layer (11) between two adjacent ones of the third trenches is a mesa region ( Fig 3, in between region of trenches 12).
 
But, SASAKI and INOUE does not disclose explicitly 4Application No. 16/758,790Docket No.: 074128-0242wherein the mesa region has a width greater than that of each third trench. 
In a similar field of endeavor, YOSHIDA discloses wherein the mesa region has a width greater than that of each third trench (Fig 18B, mesa between trenches 103 has greater width than trench103).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI and INOUE in light of YOSHIDA teaching “wherein the mesa region has a width greater than that of each third trench (Fig 18B, mesa between trenches 103 has greater width than trench103)” for further advantage such as improves reverse voltage breakdown performance of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898